Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 15/771430 
    
        
            
                                
            
        
    

Parent Data15771430, filed 04/27/2018 is a national stage entry of PCT/EP2016/076063, International Filing Date: 10/28/2016claims foreign priority to 102015118490.7, filed 10/29/2015 claims foreign priority to 102016101875.9, filed 02/03/2016 claims foreign priority to 102016105449.6, filed 03/23/2016


Ex-parte Quayale  Action


Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022  has been entered.’’


Priority Documents
	Priority documents were missing.  Therefore, Exparte Quayle action is issued.   
Applicant should send  all priority documents as soon as possible.   The priority documents provided e-mail were considered incomplete.


Status of claims.

Claims 1, 3, 5, 6, 12 and 24 are pending. 
Claims 1, 3, 5, 6, 12 and 24 will be allowed after priority documents will be submitted.
Claim 24 was added.
Claims 7, 15, 18, 22, and 23 were cancelled.
Amendments filed with RCE were entered.  
Amendments in claims were entered.  

Elected Species (Compound KP3.29 (fig. 8) 


    PNG
    media_image1.png
    135
    269
    media_image1.png
    Greyscale

EXAMINER'S AMENDMENT

In order to expedite the prosecution, the Examiner called to discuss some possible amendments.  Attorney Whitney C. Fields authorized the Examiner to amend the claims as discussed. During the interview dated 01/13/2022 and 01/14/2022, it was agreed to amend some claims.    

Amendments in claims were as follows:  

Amendments in claim 1:

1- Claim 1 is drawn to compound of the  A-L-B, where A and B independently of one another are formed from the  I: 
Please delete the word “structure” from definition of L and insert “formula”.   
Please delete “a structure” from the definition of Y and insert “represents”. 

Amendments in claim 6:
A compound as claimed in claim 1, where L is a compound   of formula II,

    PNG
    media_image2.png
    60
    102
    media_image2.png
    Greyscale



Reasons for Allowability

Claims 1, 3, 5, 6, 12 and 24 will be allowed when priority documents will be submitted.  
Prior art does not teach nor suggests claimed invention.  Closest prior art is WO 2015/110935 A1 (IDS).   
Elected species of the compound differs from the refernece in having a OH group as substituent on phenyl ring wherein WO ’35 A1 teaches NH2 group substitution on the phenyl group. Prior art does not teach nor suggests claimed invention.
Claim 22, page 224, 2nd last compound in left col. (WO 2015/110935). 

    PNG
    media_image3.png
    156
    286
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    166
    319
    media_image4.png
    Greyscale


Claim 23 (Page 233)
2nd compound right col. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/SABIHA N QAZI/Primary Examiner, Art Unit 1628